MANDELBAUM, District Judge.
The relator seeks to sustain' a writ of habeas corpus.
The procedure adopted by the relator is rather unusual. The writ is not directed to the action of the immigration authorities in ordering the exclusion of the relator from entering the United States, but seeks to compel the said authorities to release the relator for the purposes of posting bail heretofore fixed in a criminal indictment against him. The criminal proceeding in nowise supersedes the exclusion order of the immigration authorities, even though it arises out of the same state of facts. They are entirely separate and distinct. I cannot see where any of the constitutional privileges of the relator have been violated by the action of the immigration authorities.
The writ is accordingly dismissed.